                      IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN
                                (Milwaukee Division)

    JOHN DOE,

         Plaintiff,


    v.                                               Civil Action No. 19-cv-388

    MARIAN UNIVERSITY,

         Defendants.



    MEMORANDUM IN SUPPORT OF MOTION TO EXTEND THE DISCLOSURE
                     OF AN EXPERT WITNESS

         Plaintiff John Doe moves this Court to enter an order pursuant to Rule 6 of the

Federal Rules of Civil Procedure, extending the deadline to disclose an expert witness

from September 16, 2019 to October 15, 2019. While this Court “does not take filing

deadlines lightly,” under Rule 6(b)(1)(B), this Court may extend a deadline if a party

has “good cause,” such as a failure to act because of “excusable neglect.” Wilke v. Cole,

2014 U.S. Dist. LEXIS 125130, at *3-4 (E.D. Wis. Sept. 8, 2014) (Stadtmueller, J.).

This is not a filing deadline, but a discovery deadline agreed to by the Parties in their

Joint Rule 26 Report.1 Dkt. 7. Nevertheless, good cause exists to extend this deadline

as outlined below.




1
 The requested date for the extension is still before the discovery deadline of
November 1, 2019. Dkt. 7.



          Case 2:19-cv-00388-JPS Filed 09/30/19 Page 1 of 11 Document 26
                                  RELEVANT FACTS

         This litigation arises from allegations of sexual misconduct that were brought

against Plaintiff John Doe (“Doe”) by a Marian University (“University”) student,

Jane Roe (“Roe”). Doe challenges the University’s findings and his suspension

because the University violated his Title IX rights. Furthermore, Doe alleges that the

University was negligent, breached an implied contract, and breached the covenant

of good faith and fair dealing. He seeks to have the finding of responsibility erased

from his educational record, his suspension reversed, a declaration that his legal and

contractual rights were violated, and to be compensated for the harm that he suffered.

Doe further seeks to recover his good name and reputation. Trial is set for March 9,

2020. Dkt. 10.

         The Parties’ Joint Rule 26 Report, dated April 8, 2019, set Plaintiff’s expert

witness disclosure deadline for September 16, 2019 and the Parties’ discovery

deadline for November 1, 2019. Dkt. 7. Since the time of that filing, circumstances

made the deadline for disclosing an expert impracticable.

         Plaintiff’s First Request for Production of Documents was propounded to

Defendant on May 30, 2019. See Exhibit 1, page 4 (meet and confer letter of

September 17, 2019)2. Defendant’s response date was set for July 1, 2019. Id.

Defendant requested a two-week extension to July 15, 2019, which was obliged.

Defendant produced the documents late on July 16, 2019. Id.




2
    Settlement communications are redacted from this letter.

                                         2
          Case 2:19-cv-00388-JPS Filed 09/30/19 Page 2 of 11 Document 26
      A protective order was entered by this Court on June 17, 2019. Dkt. 23.

Covered by the protective order was FERPA information. Dkt. 23, ¶ 5. The protective

order dictated that Defendant would send FERPA notifications and if no response

was received within twenty-one days, Defendant would produce the information.

Although Plaintiff propounded discovery on May 30, 2019 and the protective order

was entered on June 17, 2019, Defendant did not produce any FERPA information

until August 8, 2019 – meaning that Defendant delayed sending the FERPA

notifications until well after the time that the Court entered the protective order even

though such information was responsive to discovery that was propounded in late

May 2019. Id. These documents contain the most important information in this

matter as they contain the investigative files with the students’ information,

including the investigators’ notes and transcripts of interviews with the students.

      Shortly after receiving these important documents, Plaintiff took the

depositions of Jane Roe on September 9, 2019 and the University employees on

September 10-12, 2019 (the first available dates offered by Defendant). Relevant

information responsive to Plaintiff’s May 30, 2019 discovery requests (including

training material and social media) was produced at that time, the last day of which

was just four days before the expert witness disclosure deadline. Exhibit 1, page 8

(meet and confer email of September 19, 2019). Even more egregious, it was

discovered right before the depositions that Defendant had not produced the

Investigation Report (the document relied upon and used by the investigators to make




                                       3
        Case 2:19-cv-00388-JPS Filed 09/30/19 Page 3 of 11 Document 26
their decision). The Investigation Report was produced by Defendant on the first date

of the depositions – September 9, 2019.

      Moreover, information was learned during a deposition on September 12, 2019

that gave rise to the need for an expert (including the use of trauma-informed

investigation tactics). As stated above, the depositions were only scheduled so close

to the expert witness disclosure deadline because those dates were the first available

dates for Defendant. See Exhibit 1, page 4 (meet and confer letter of September 17,

2019). That very day, September 12, 2019, Plaintiff’s counsel called and spoke with a

potential expert. A phone conference was set with the expert for September 16, 2019.

      Due to the impracticability of the expert disclosure deadline, Plaintiff met and

conferred with Defendant the following day on September 13, 2019, requesting a two-

week extension for expert designations, from September 16, 2019 to September 30,

2019, and offering a similar extension for Defendant’s deadline. Exhibit 1, page 1.

Defendant denied the request on September 13, 2019. Exhibit 1, page 2. Plaintiff

followed-up with a meet and confer letter and offered to set a conference by phone in

order to resolve the issue without a motion on September 17, 2019. Exhibit 1, page 4.

Defendant denied the request once more on September 18, 2019, citing concern with

the upcoming dispositive motion due date on October 15, 2019. Exhibit 1, page 7; Dkt.

10. On September 19, 2019, Plaintiff tried once more to amenably resolve the deadline

absent the Court’s intervention. At that time, Plaintiff’s counsel offered to extend the

dispositive motion deadline as well as attempted to set the matter for a phone

conference. Exhibit 1, page 8. Defendant did not respond.




                                       4
        Case 2:19-cv-00388-JPS Filed 09/30/19 Page 4 of 11 Document 26
      On September 24, 2019, Plaintiff emailed Defendant once again to schedule a

call regarding the expert deadline extension. Exhibit 1, page 9. On September 25,

2019, Plaintiff emailed a draft of this motion in preparation for the phone

conference in an effort to further meet and confer. On September 26, 2019, Plaintiff

and Defendant participated in a meet and confer phone conference in good faith.

During that conference, Plaintiff tried to be creative in coming up with a solution to

avoid motion practice, including again offering to consent to extending the

dispositive motion deadline and offering to truncate Plaintiff’s own response time to

Defendant’s motion. Defendant took the offer under advisement, but then declined

via email later that day. Exhibit 1, page 13.

      Additionally, Plaintiff has had the phone conference with the expert, who is

available during the trial date scheduled for this matter. Plaintiff retained that

expert on September 25, 2019, while drafting this motion. The expert needs to review

relevant documents and depositions to prepare his report, which is why Plaintiff

requests an extension to October 15, 2019.

                                    ARGUMENT

      In determining whether a party has missed a deadline due to “excusable

neglect,” this Court identifies the issue as an “equitable one” and considers factors

such as “the danger of prejudice to the [opposing party], the length of the delay and

its potential impact on judicial proceedings, the reason for the delay, including

whether it was within the reasonable control of the movant, and whether the movant

acted in good faith.” Wilke, 2014 U.S. Dist. LEXIS 125130, at *2-4 (quoting Pioneer




                                       5
        Case 2:19-cv-00388-JPS Filed 09/30/19 Page 5 of 11 Document 26
Inv. Services Co. v. Brunswick Assoc. Ltd. Partnership, 507 U.S. 380, 395 (1993)).

Here, the danger of prejudice to the opposing party is minimal at best, and, if

anything, it was brought on by opposing party’s own inaction. The length of the delay

is short as Plaintiff has already found and retained an expert. Further, this extension

will not affect judicial proceedings as the trial is not until March 9, 2020. Moreover,

the delay is justified as Defendant failed to produce documents responsive to

discovery requests and relevant information in a timely fashion, waiting until

depositions (scheduled at Defendant’s availability, merely days before the expert

disclosure deadline) to produce the information. Finally, Plaintiff has proceeded in

good faith, meeting and conferring multiple times on this issue, and acting quickly in

drafting the motion. The cause of this motion is not due to Plaintiff’s own inaction,

but due to circumstances outside of his control.

   I.      There Is No Danger of Prejudice to the Opposing Party

        The first factor to consider when analyzing for an extension under Rule 6’s

“excusable neglect” exception is whether the opposing party would be prejudiced by

such an action. Wilke, 2014 U.S. Dist. LEXIS 125130, at *2 (quoting Pioneer Inv.

Services Co., 507 U.S. at 395). Here, Defendant will not be prejudiced.

        The parties are not yet at issue in this matter as Defendant has not yet

Answered Plaintiff’s Amended Complaint. Additionally, Defendant’s timeline to hire

an expert is not until December 2019. Dkt. 7. Although dispositive motions are due

the same day as the requested date for the expert disclosure, it is unlikely that

Defendant would rely on Plaintiff’s expert for its dispositive motion. Also, the




                                        6
         Case 2:19-cv-00388-JPS Filed 09/30/19 Page 6 of 11 Document 26
dispositive motion deadline has been in place since April 11, 2019 (Dkt. 10), giving

Defendant plenty of time to draft that motion absent Plaintiff’s expert witness report.

Further, Defendant could still utilize the report for its reply brief for the motion

should it so choose. Otherwise, Plaintiff is also agreeable to extending the dispositive

motion deadline, should the Court find it necessary. Finally, the request for the

extension was necessitated by Defendant’s mistakes, including failing to timely issue

FERPA notifications, failing to produce responsive documents in a timely manner,

and only offering deposition dates extremely close to the expert witness disclosure

deadline, knowing that documents and information was surely to be discovered by

Plaintiff during the depositions.

   II.      The Length of Delay Is Short and Will Have Little Impact on Judicial
            Proceedings

         This Court also analyzes requests to extend in light of the impact such a

request will have on judicial proceedings. Wilke, 2014 U.S. Dist. LEXIS 125130, at *2

(citing Pioneer Inv. Services Co., 507 U.S. at 395). Here, there will be little impact on

the judicial proceedings.

         The trial is not until March 9, 2020, and the addition of the expert witness will

not extend the trial beyond its originally expected duration. Further, Plaintiff is not

asking the Court to extend discovery, the deadline of a dispositive motion, or trial,

but instead is asking the Court to extend the deadline of the expert witness disclosure

by a few weeks and within the discovery deadline (November 1, 2019). Plaintiff, upon

discovering the relevant information at a deposition on September 12, 2019, found an

expert witness that very day and met and conferred with Defense counsel the very



                                         7
          Case 2:19-cv-00388-JPS Filed 09/30/19 Page 7 of 11 Document 26
next day in an effort to minimize the delay as much as practicable. The extension

would serve to give the expert witness the time necessary to prepare an expert

witness report.

   III.    The Delay is Justified

      In considering the extension of a deadline under Rule 6(b)(1)(B), the Court

evaluates the reason for delay, including whether cause for delay was within the

reasonable control of movant. Wilke, 2014 U.S. Dist. LEXIS 125130, at *2 (quoting

Pioneer Inv. Services Co., 507 U.S. at 395). The facts at hand show that the cause for

delay was out of the control of the movant and is thus justifiable.

      The cause for delay stems directly from opposing counsel’s failure to timely

produce relevant information responsive to Plaintiff’s May 30, 2019 discovery

requests until mere days prior to the expert witness disclosure deadline. During the

depositions, including on September 12, 2019, Plaintiff received not just relevant, but

also material, information and documents. With new material information at hand,

and in light of Plaintiff’s counsel’s ethical obligation to “act with commitment and

dedication to the interests of the client and with zeal in advocacy upon the client's

behalf,” Plaintiff’s counsel was compelled to engage an expert witness at the time the

new information was conveyed, which was only four days prior to the deadline. Model

Rules of Prof’l Conduct R. 1.3 (2018). Despite the tight time constraint, Plaintiff

worked in an expeditious manner to secure an expert witness upon receipt of new

information. Plaintiff seeks an extension of the deadline simply to provide time for

the expert to compile a report. His request for an extension is brought out of




                                         8
          Case 2:19-cv-00388-JPS Filed 09/30/19 Page 8 of 11 Document 26
circumstances wholly out of his control (and due to Defendant’s own inaction), and

thus, should be found justifiable.

   IV.      The Movant Acted in Good Faith, Having Met and Conferred and Moved as
            Quickly as Possible to Meet the Deadline

         Pursuant to the facts outlined above, and in the communications displayed in

Exhibit 1, Plaintiff’s counsel demonstrated persistence in reaching out to opposing

counsel and attempting, in good faith, to meet and confer to satisfy the deadline as

efficiently as possible. Reviewing other district court’s opinions within the Seventh

Circuit, Plaintiff has clearly established that he acted in “good faith” under Rule 6.

Ware v. Brown, 2018 U.S. Dist. LEXIS 19946, at *6 (N.D. Ind. Feb. 7, 2018); Golson-

Dunlap v. Med-1 Sols., LLC, 2019 U.S. Dist. LEXIS 27462 at *7 (S.D. Ind. Feb. 21,

2019).

         Standing in stark contrast to the plaintiff in Ware, who failed to demonstrate

a good faith effort in complying with deadlines due to “a history of delay,” and a

“pattern of tardiness and lack of attention to scheduling matters throughout the

course of litigation,” Plaintiff in the present matter has thoroughly demonstrated a

keen awareness and respect of deadlines. Ware, 2018 U.S. Dist. LEXIS 19946, at *6.

Moreover, similarly to the plaintiff in Golson-Dunlap, who acted in good faith by

attempting to resolve her issue informally with opposing counsel prior to resorting to

judicial intervention, the timeline of correspondence as outlined above proves a

consistent effort on part of the Plaintiff to timely and efficiently resolve this matter

between the parties prior to engaging the Court. Golson-Dunlap, 2019 U.S. Dist.

LEXIS 27462 at *7. Further, Plaintiff did not actively delay naming an expert, but



                                         9
          Case 2:19-cv-00388-JPS Filed 09/30/19 Page 9 of 11 Document 26
instead only discovered an expert was needed merely four days before the deadline

and well-after any expert report could be timely drafted and disclosed. Plaintiff has

acted, and continues to act, in good faith regarding disclosing an expert, and thus

requests a deadline extension to disclose an expert witness in this matter.

                                  CONCLUSION

      For the foregoing reasons, Plaintiff requests that the expert disclosure

deadline is extended from September 16, 2019 to October 15, 2019.


DATED: September 30, 2019              Respectfully submitted,


                                       By: /s/ Jesse R. Binnall
                                       Harvey & Binnall, PLLC
                                       Jesse R. Binnall, VSB No. 79292
                                       Lindsay R. McKasson, CSB No. 293144
                                       717 King Street, Suite 300
                                       Alexandria, Virginia 22314
                                       Telephone: (703) 888-1943
                                       Facsimile: (703) 888-1930
                                       Email: jbinnall@harveybinnall.com
                                               lmckasson@harveybinnall.com




                                      10
       Case 2:19-cv-00388-JPS Filed 09/30/19 Page 10 of 11 Document 26
                           CERTIFICATE OF SERVICE

      I hereby certify that on September 30, 2019, I filed the foregoing using the

Clerk’s CM/ECF system, which will provide notice to all counsel of record.


                                       By: /s/ Jesse R. Binnall
                                       Harvey & Binnall, PLLC
                                       Jesse R. Binnall, VSB No. 79292
                                       Lindsay R. McKasson, CSB No. 293144
                                       717 King Street, Suite 300
                                       Alexandria, Virginia 22314
                                       Telephone: (703) 888-1943
                                       Facsimile: (703) 888-1930
                                       Email: jbinnall@harveybinnall.com
                                               lmckasson@harveybinnall.com




                                      11
       Case 2:19-cv-00388-JPS Filed 09/30/19 Page 11 of 11 Document 26
